DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statements submitted on March 20, 2020, April 19, 2021, and September 1, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al., US 20190174571 A1, herein after “Deenoo,” in view of Ryoo et al., US 10917786 B2, hereinafter “Ryoo.”
Consider claim 1. Deenoo discloses:
a method for implementing a location area update (see paragraph [0169]: A WTRU may (e.g., upon entering light connected state) start a periodic RAN Paging area update timer. For example, a WTRU's behavior associated with a timer may be similar to other timers described herein and/or may be restarted, for example, when the WTRU successfully completes the location update procedure for the RAN-controlled paging), comprising: 
obtaining, by a user equipment in an inactive state, a judgement result by determining whether there is data to be transmitted from the user equipment currently (see paragraphs [0378]: ... a WTRU may determine whether to perform data transmission using a random-access resource and/or to perform random access to enter connected mode based on a size of the data PDU...), when a radio access network-based location area update (RLAU) is triggered, wherein the data to be (see paragraph [0216]: A WTRU in light connectivity may (e.g., upon entering a new tracking area under the same core control function) perform a joint RAN paging area update and tracking area update. A WTRU may transmit an RRC message (e.g., a RAN Paging area Update message) that may be piggybacked with a NAS message (e.g., Tracking area update). A WTRU may trigger (e.g., only) a tracking and/or paging area update, which may act as an implicit RAN paging area update); 
based on the judgment result and a first message, determining, by the user equipment in an inactive state, a second message, wherein the first message is an original connection resume request message (see paragraph [0321]: A WTRU in an INACTIVE state in NR, and/or light-connected state in LTE, may receive a mobility-command in a RAN paging message and/or in a response to resume request from the WTRU, e.g., as a result of UL data arrival and/or response to RAN paging); and 
transmitting, by the user equipment in an inactive state, the second message to a base station (see fig. 2 and paragraph [0432]: In view of the techniques described herein, FIG. 2 illustrates an example technique of a WTRU engaging in UL data transfer in an INACTIVE state and/or a CONNECTED state. At 2000, the WTRU may be triggered (e.g., implicitly and/or explicitly) to enter an INACTIVE state. At 2002, the WTRU may determine that UL data is to be transmitted. At 2004, perhaps upon consideration of one or more factors as described herein, such as the size of the UL data relative to a threshold, the WTRU may send the UL data to TRP2 while in the INACTIVE state...).
But Deenoo does not refer verbatim to a cause value requesting for resuming connection.
Ryoo, however, in related art, discloses a cause value requesting for resuming connection (see column 31 lines 29-32: As described in connection with FIGS. 16 and 17, the RRC connection request message may include a cause value (resume) in the procedure for changing the RRC state from the RRC inactive state to the RRC connected state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 2. Deenoo in view of Ryoo teaches claim 1; and Ryoo further suggests determining that the cause value requesting for resuming connection comprises location area update and there being data to be transmitted, in case that the judgment result indicates that there is data to be transmitted currently and acquiring the second message by including the cause value in the first message (see column 17 lines 48-56: The criteria and events for changing the RRC state from the RRC inactive state to the RRC idle state may be, for example, as follows. If RAN-based location area update (RLAU) is not performed until a threshold time passes from the time when periodic RAN-based paging update is to be performed and the timer T_periodic_PAU expires, a transition may be made to the RRC idle state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 3. Deenoo in view of Ryoo teaches claim 2; and Deenoo further suggests a type of the data to be transmitted, in case that the judgment result instructs that there is data to be transmitted currently (see paragraph [0016]: Data transfer during light connectivity may include, for example, restrictions on data volume, validity of configured resources, type of service, direction of transfer, type of protocol data unit (PDU) and/or location).
Consider claim 4. Deenoo in view of Ryoo teaches claim 3; and Ryoo further suggests wherein the type of the data to be transmitted comprises one of emergency service data high-priority service data user-equipment initiated signaling data user-equipment initiated service data, network-triggered access signaling data, and delay-tolerant service data (see column 34 lines 13-14 and Tables 11 and 12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 5. Deenoo in view of Ryoo teaches claim 2; and Ryoo further suggests acquiring the second message by adding one field in the first message, wherein the one field comprises both the location area update and there being data to be transmitted; and acquiring the second message by adding two fields in the first message, wherein the two fields respectively indicates the location area update and there being data to be transmitted (see column 17 lines 48-56: The criteria and events for changing the RRC state from the RRC inactive state to the RRC idle state may be, for example, as follows. If RAN-based location area update (RLAU) is not performed until a threshold time passes from the time when periodic RAN-based paging update is to be performed and the timer T_periodic_PAU expires, a transition may be made to the RRC idle state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 6. Deenoo in view of Ryoo teaches claim 1; and Ryoo further suggests determining that the cause value requesting for resuming connection is location area update, in case that the judgment result instructs that there is no data to be transmitted currently; and acquiring the second message by including the cause value in the first message (see column 31 lines 48-54: The cause value of the RRC connection request message may indicate mobile-originated (MO) access (e.g., uplink (UL) data generation), CN or RAN initiated paging (e.g., downlink (DL) data generation), connection for CN-based paging area update, or connection for RAN-based paging area update).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 7. Deenoo in view of Ryoo teaches claim 6; and Ryoo further suggests determining a third message based on the data to be transmitted, in case that it is determined that there is data to be transmitted before a response message returned by the base station based on the second message is received; and transmitting the third message to the base station (see column 44 lines 22-25, 59-63; column 45 lines 27-31).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 8. Deenoo in view of Ryoo teaches claim 1; and Ryoo further suggests transmitting a fourth message to the base station, in case that a cell in a new location area is re-selected before a response message returned by the base station based on the second message is received, wherein the fourth message is configured to instruct the user equipment to re-update the location area (see column 44 line 32; column 45 line 2; 39-40; column 46 lines 36-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 9. Deenoo in view of Ryoo teaches claim 1; and Deenoo further suggests determining to trigger the RLAU, in case that the user equipment re-selects a cell in a new location area (see paragraphs [0009], [0188], [0210], [0277], [0279]).
Consider claim 10. Deenoo in view of Ryoo teaches claim 1; and Deenoo further suggests determining whether to trigger the RLAU based on system conventions, in case that the user equipment re-selects a cell in a new location area after a fifth message is transmitted to the base station and before a response message returned by the base station based on the fifth message is received, wherein the fifth message is configured to instruct that the cause value requesting for resuming connection of the user equipment is that there is data to be transmitted; and executing an operation step for determining whether there is data to be transmitted currently, in case that it is determined to trigger the RLAU and when the radio access network-based location area update (RLAU) is triggered, wherein the data to be transmitted is one of service data and signaling data (see paragraphs [0009], [0188], [0210], [0277], [0279]).
Consider claim 11. Deenoo in view of Ryoo teaches claim 1; and Ryoo further suggests receiving a response message returned by the base station based on the second message, rejecting to transmit a resume completion message in case that the response message instructs the user equipment to continue working in the inactive state, and instructing to a non-access stratum in a connection being not resumed and a cause value for the connection being not resumed when the judgment result is that there is data to be transmitted, and transmitting the resume completion message to the base station, and instructing to the non-access stratum that the connection is resumed, in case that the response message instructs the user equipment to switch to a connection state (see column 39 line 13-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Claim 12 claims a method to be implemented by a base station (see fig. 1A and paragraphs [0030]-[0035]) in conjunction with the method performed by the user equipment of claim 1; therefore, similar rejection rationale applies.
Consider claim 13. Deenoo in view of Ryoo teaches claim 12; and Ryoo further suggests transmitting a first response message to the user equipment in case that the cause value indicates that location area update occurs in the user equipment, wherein the first response message carries an instruction information which instructs the user equipment to continue working in the inactive state (see column 44 lines 10-25, 49-62).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 14. Deenoo in view of Ryoo teaches claim 12; Deenoo further suggests determining a type of the data to be transmitted and/or state of the current network, in case that the cause value indicates that location area update occurs in the user equipment and there is data to be transmitted (see paragraph [0016]: Data transfer during light connectivity may include, for example, restrictions on data volume, validity of configured resources, type of service, direction of transfer, type of protocol data unit (PDU) and/or location); Ryoo further suggests transmitting a second response message to the user equipment in case that the type of the data to be transmitted and/or the state of the current network meet a first condition, wherein the second response message carries the instruction information which instructs the user equipment to continue working in the inactive state, and carries a cause value indicating for rejecting to resume the connection state (see column 44 lines 55-58; column 46 lines 20-24); and transmitting a third response message to the user equipment in case that the type of the data to be transmitted and the state of the current network meet a second condition, wherein the third response message instructs the user equipment to resume the connection state (see column 44 lines 22-25, 59-63; column 45 lines 27-31).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Claim 15 claims a user equipment for implementing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 16. Deenoo in view of Ryoo teaches claim 15; and Ryoo further suggests determining that the cause value requesting for resuming connection comprises location area update and there being data to be transmitted, in case that the judgment result indicates that there is data to be transmitted currently and acquiring the second message by including the cause value in the first message (see column 17 lines 48-56: The criteria and events for changing the RRC state from the RRC inactive state to the RRC idle state may be, for example, as follows. If RAN-based location area update (RLAU) is not performed until a threshold time passes from the time when periodic RAN-based paging update is to be performed and the timer T_periodic_PAU expires, a transition may be made to the RRC idle state).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 17. Deenoo in view of Ryoo teaches claim 16; and Deenoo further suggests a type of the data to be transmitted, in case that the judgment result instructs that there is data to be transmitted currently (see paragraph [0016]: Data transfer during light connectivity may include, for example, restrictions on data volume, validity of configured resources, type of service, direction of transfer, type of protocol data unit (PDU) and/or location).
Consider claim 26. Deenoo in view of Ryoo teaches claim 12; Deenoo further suggests a base station, the apparatus comprising: a processor; and a memory for storing instructions executable by the processor (see fig. 3 element 120 and column 3 lines 41-44).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 29. Deenoo in view of Ryoo teaches claim 1; Deenoo further suggests a user equipment, comprising: a processor; and a memory for storing instructions executable by the processor (see fig. 3 element 110 and column 3 lines 51-54).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ryoo’s teachings in relation to the claimed invention, thus providing means for low power radio resource control (RRC) operation in a communication system, as discussed by Ryoo (see column 1 lines 6-9).
Consider claim 30. Deenoo in view of Ryoo teaches claim 12; Deenoo further suggests a base station, comprising: a processor; and a memory for storing instructions executable by the processor (see fig. 3 element 120 and column 3 lines 41-44).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., mobility management for RRC_INACTIVE user equipment.
US 10897708 B2		US 10356837 B2		US 10129802 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 8, 2021